DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pyke (US 5,417,821).

Regarding claim 1, Pyke discloses a system for analysis of at least one analyte gas present in an insulating fluid of an electrical transformer, comprising: a gas sensor 30 configured to be in operational contact with at least one analyte gas from an insulating fluid and to provide multiple responses from the sensor (see col. 4 lines 34-46, describing multiple sensor elements that give responses to analyte gases for fault detection in a transformer; and see col. 6 lines 1-4, describing how sensor can be immersed in insulating liquid such as mineral oil); and one or more processors 33 configured to receive the multiple responses from the sensor during exposure of the sensor to the at least one analyte gas from the insulating fluid, 2, C2H2, C2H4).

Regarding claim 2, Pyke discloses that the insulating fluid may be transformer oil (see col. 9 lines 48-53).

Regarding claim 3, Pyke discloses that the gas sensor 30 is a multivariable gas sensor (see col. 9 lines 20-27, each sensor element 10 of sensor has different responses to different gases).

Regarding claim 4, Pyke discloses the sensor being or including an electronic sensor (see e.g. col. 4 line 65 to col. 5 line 6).

Regarding claim 5, Pyke discloses that the sensor has a sensing material that includes a semiconducting material (col. 5 lines 13-30).

Regarding claim 6, Pyke discloses that the sensor is configured to be in operational contact with the insulating fluid by one or more of immersing the gas sensor in the insulating fluid or placing the sensor in a gas phase sample, wherein the gas phase sample is one or more of extracted from or representative of a dissolved gas content in the insulating fluid (see col. 6 lines 1-4, sensor can operate immersed in insulating oil or in a gas phase).

Regarding claim 7, Pyke discloses that the senor 30 is a sensor array (see Fig. 2 and col. 5 lines 51-56).

Regarding claims 8, 9 and 12, Pyke discloses the sensor 30 sensing analyte gases including CO, H2, C2H2, C2H4. (see e.g. Table I in col. 6) which are fault gases used in transformer diagnostics, and that the sensor may be used to perform dissolved gas analysis in transformer oil (see col. 9 lines 48-53, analyzes gases dissolved in transformer oil).

Regarding claim 10, Pyke discloses that the multiple responses from the sensor 30 differ by one or more of sensor operating frequency, sensor operating wavelength, sensor operating temperature, sensor operating voltage, sensor operating power, or sensor operating polarization (see e.g. col. 7 lines 45-62, discussing sensor responses being different output voltages indicating different sensitivities to different gases).

Regarding claim 11, Pyke disclose that the system can be used with analysis performed online, inline or offline (see col. 9 lines 48-56, used on a probe with a sample of oil, or used in situ mounted with transformer oil).

Regarding claim 13, the system of Pyke is disclosed as being used to analyze transformer oil (see explanation regarding claim 1 above), and therefore can be used to analyze transformer oil of transformers regardless of where they are installed. Note also that every transformer that is installed somewhere must fall into one of the categories of: installed below ground level, installed above ground level, installed near ground level.

Regarding claim 14, Pyke discloses the sensors being operated at least at temperatures between 50° C and 100° C (col. 7 lines 25-40), and therefore the sensors can be said to operate at a temperature of at least 50° C above an ambient temperature (even the hottest possible temperature for an ambient environment, i.e. air temperature of the atmosphere where the transformer is installed, will still be such that 100° C will be 50° or more above it).


Regarding claim 15, Pyke discloses a method for analyzing at least one analyte gas present in an insulating fluid of an electrical transformer, the method comprising: providing multiple responses from a multivariable gas sensor 30 configured to be in operational contact with insulating fluid having at least one analyte gas (see col. 4 lines 34-46, describing multiple sensor elements that give responses to analyte gases for fault detection in a transformer; and see col. 6 lines 1-4, describing how sensor can be immersed in insulating liquid such as mineral 2, C2H2, C2H4).

Regarding claim 16, Pyke discloses the multivariable gas sensor 30 being or including an electronic sensor (see e.g. col. 4 line 65 to col. 5 line 6).

Regarding claim 17, Pyke discloses that the sensor is configured to be in operational contact with the insulating fluid by one or more of immersing the multivariable gas sensor in the insulating fluid or placing the sensor in a headspace of the insulating fluid (see col. 6 lines 1-4).


Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yanagida et al. (US 5,602,324).

Regarding claim 18, Yanagida et al. disclose a system comprising: an impedance gas sensor 10 configured to be in contact with a sample having one or more analyte gases therein (col. 6 lines 39-48), the impedance sensor including electrodes 20 and a sensing region circuit having a sensing material (12,14), the electrodes configured to apply electrical stimuli to the sensing material at one or more different frequencies (see col. 6 lines 58-62, and Figs. 4A-C); and one or more processors (in computer 58) configured to receive an electrical signal from the sensor that is representative of an impedance of the sensing material during exposure of the sensing material to the sample at the one or more different frequencies (see Id. and Fig. 2, impedance analyzer 56 measures impedance at different frequencies), the impedance representative of a concentration of an analyte gas of interest of the one or more analyte gases in the sample (see Figs. 4A-C and Fig. 6, showing impedance when different gas analytes are present in certain concentrations), wherein the one or more processors are configured to select a frequency of the one or more different frequencies at which the electrodes of the sensor are to apply the electrical stimuli to the sensing material based on the analyte gas of interest to be sensed by the sensor; and wherein the one or more processors are configured to select one or more responses from the sensor that provide one or more of rejecting of one or more interfering gases, resolution between at least two gases, improved low detection range of the one or more analyte gases, improved high detection range of the one or more of the analyte gases, improved response linearity of the one or more of the analyte gases, improved dynamic range of measurements of the one or more of the analyte gases, or one or more combinations 

Regarding claim 20, Yanagida et al. disclose a system comprising: an impedance gas sensor 10 configured to be in contact with a sample having one or more analyte gases therein (col. 6 lines 39-48), the impedance sensor including a sensing material 12,14,16 that receives electrical stimuli at one or more frequencies (see col. 6 lines 58-62, and Figs. 4A-C); and one or more processors (computer 58) configured to receive an electrical signal from the sensor that is representative of an impedance of the sensing material during exposure of the sensing material to the sample at the one or more different frequencies (see Id. and Fig. 2, impedance analyzer 56 measures impedance at different frequencies), the impedance representative of a concentration of an analyte gas of interest of the one or more analyte gases in the sample (see Figs. 4A-C and Fig. 6, showing impedance when different gas analytes are present in certain concentrations), wherein the one or more processors are configured to change the one or more frequencies at which the electrical stimuli are applied to the sensing material to change a sensitivity of the sensing material to different gases of the one or more analyte gases (see Fig. 6 and col. 8 lines 21-54, showing and discussing how different frequencies are applied and impedance is measured); and wherein the one or more processors are configured to select one or more responses from the sensor that provide one or more of rejecting of one or more interfering gases, resolution between at least two gases, improved low detection range of the one or more analyte gases, improved high detection range of the one or more analyte gases, improved response linearity of the one or more analyte gases, improved dynamic range of measurements of the one or more analyte gases, or one or more combinations thereof as .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagida et al. (US 5,602,324).

Regarding claim 19, Yanagida et al. disclose a method comprising: receiving with one or more processors (computer 58 that controls sensors and system, see Fig. 2 and col. 6 lines 57-59) an electrical signal from an impedance gas sensor 10 that is in contact with a sample having one or more analyte gases therein, the impedance sensor including electrodes 20 and a sensing region circuit having a sensing material 12,14,16 that receives electrical stimuli at one or more different frequencies from the electrodes (see e.g. Figs. 4A-C and 6, showing frequency responses of sensor at different frequencies), wherein a frequency of the one or more different frequencies at which the electrodes of the sensor apply the electrical stimuli to the sensing material is based on an analyte gas of interest to be sensed by the sensor of the one or more analyte gases (see col. 8 lines 30-54, different frequencies used to determine and distinguish different gases); and determining presence and discrimination of the analyte gas of interest of 
Yanagida et al. do not explicitly state that a concentration of the gas or gases is determined based on the impedance. However, it is known to one of ordinary skill in the art that the impedance of these semiconductor gas sensors are proportional to the concentration of the gases they are sensitive to, because that is how they are able to respond or change impedance based on the presence of the gas. As such, it would have been obvious to one of ordinary skill in the art to also determine a concentration of the analyte gas based on the impedance using conventional signal calibration techniques, because it provides more information about the gas or gases being sensed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note that Lewis et al. (US 6,387,329) teaches measuring impedance of a gas sensor at different frequencies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/Primary Examiner, Art Unit 2861